June 5, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 CITY DIRECT MOTOR CARS, INC. AND MAHDI MOHAMMADAGHAEI,
                          Appellants

NO. 14-13-00122-CV                          V.

                     EXPO MOTORCARS, L.L.C., Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Expo
Motorcars, L.L.C., signed May 21, 2012, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

    We order appellants, City Direct Motor Cars, Inc. and Mahdi
Mohammadaghaei, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.